       Case 2:20-cv-00966-NR Document 20-3 Filed 07/08/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TRUMP FOR PRESIDENT, INC., et al.,
                     Plaintiffs                  No. 2:20-CV-0966-NR

                   v.
                                                 Complaint Filed 6/29/20
KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of
Pennsylvania, et al.,
                         Defendants

                                 ORDER

     AND NOW, to-wit, this __________ day of July, 2020, upon consideration

of the foregoing Motion for Admission Pro Hac Vice of Keli M. Neary it is

hereby ORDERED that this motion is GRANTED.

     AS SUCH, Keli M. Neary, Executive Deputy Attorney General of the

Pennsylvania Office of Attorney General, is hereby admitted to practice in the

United States District Court for the Western District of Pennsylvania in

conjunction with the above-captioned case on behalf of Defendant Kathy

Boockvar.



                                         BY THE COURT:


                                         ______________________________
                                                                 J.
